UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7777


JARROD W. WILLIS,

                        Plaintiff – Appellant,

          v.

NORA HUNT; JENNIFER WALSH; HORACE HAMMONDS,

                        Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-cr-03067-BO)


Submitted:   February 12, 2015             Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jarrod W. Willis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jarrod W. Willis appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).        We have reviewed the record and find no

reversible error.       Accordingly, we affirm substantially for the

reasons   stated   by   the    district     court.     Willis   v.   Hunt,   No.

5:14-ct-03067-BO (E.D.N.C. Nov. 12, 2014).                   We dispense with

oral   argument    because     the    facts   and    legal    contentions    are

adequately    presented   in    the    materials     before   this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2